 
Exhibit 10.1

 
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT




This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April __, 2008, is among INSITUFORM TECHNOLOGIES,
INC., a Delaware corporation (“Borrower”), each lender party hereto
(collectively, “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., a national banking association, as Administrative Agent and L/C Issuer
(“Agent”).


WHEREAS, the Borrower, the Agent, and the Lenders are parties to that certain
Second Amended and Restated Credit Agreement dated as of February 17, 2006, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of March 28, 2007 (as so amended, the “Original Credit
Agreement”) (the Original Credit Agreement, as amended by this Amendment is
referred to herein as the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Agent and the Lenders consent to
certain amendments to the Original Credit Agreement as more fully described
herein; and


WHEREAS, the Agent and the Lenders are willing to accede to such requests in
reliance upon and in accordance with the terms, conditions, representations and
warranties set forth in this Amendment;


NOW, THEREFORE, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is hereby acknowledged, the
Borrower, the Agent and the Lenders hereby agree as follows:
 
1.     Definitions.   Unless otherwise specifically defined herein, each term
used herein which is defined in the Original Credit Agreement shall have the
meaning assigned to such term in the Original Credit Agreement. Each reference
to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Original Credit Agreement shall from the date hereof refer to
the Credit Agreement as amended hereby.
 
2.     Effectiveness of Agreement.  The effectiveness of this Amendment is
subject to the satisfaction and occurrence of the following conditions
precedent:
 
            (a)     The Agent shall have received the following documents in
form and substance satisfactory to the Agent:
 

 

   (i)
 Executed counterparts of this Amendment;
 
   (ii)
 Executed copies of a consent to this Amendment duly executed by each Guarantor
party to the Master Guaranty;
 
   (iii)
 Such other assurances, certificates, documents, consents or opinions as the
Agent reasonably may require.
 

 
  (b)     The Agent shall have received payment from Borrower of the amendment
fee set forth in that certain fee letter dated as of the date hereof among the
Borrower and the Agent.
 
3.     Amendments to Credit Agreement.  Subject to the terms and conditions set
forth in Section 2 hereof, the Credit Agreement is hereby amended as follows:
 
  (a)     The defined term “Maturity Date” in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:
 
“Maturity Date” means April 30, 2009.
 
1

--------------------------------------------------------------------------------


(b)     The defined term “Applicable Rate” in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio (as defined in the Note Purchase
Agreements) as set forth in the most recent Compliance Certificate received by
Agent pursuant to Section 6.02(b):
 

   
APPLICABLE RATE
 
Pricing Level
 
  Consolidated Leverage Ratio
Base Rate Loans
Eurodollar Loans and Letters of Credit
Commitment Fee
Level V
  > 2.5 to 1.0
0.00%
2.25%
0.250%
Level IV
  > 2.0 to 1.0 but < 2.5 to 1.0
0.00%
2.00%
0.225%
Level III
  > 1.5 to 1.0 but < 2.0 to 1.0
0.00%
1.75%
0.200%
Level II
  > 1.0 to 1.0 but < 1.5 to 1.0
0.00%
1.50%
0.175%
Level I
  < 1.0 to 1.0
0.00%
1.25%
0.175%





Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective commencing on the 5th
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered  when due in accordance with such Section, then
Pricing Level V shall apply commencing on the 5th Business Day following the
date such Compliance Certificate was required to have been delivered.  The
Applicable Rate in effect on the Closing Date shall be determined based upon
Pricing Level IV.



 
           (c)    Section 6.01(c) of the Credit Agreement is hereby amended by
deleting the number “60” in the first line thereof and substituting therefor the
number “90.”
 
                   (d)    Section 6.02(f) of the Credit Agreement is hereby
amended by deleting the word “five” in the first line thereof and substituting
therefor the word “seven.”
 
           (e)    The Agent and the Lenders acknowledge and agree that the
Indebtedness outstanding under the Note Purchase Agreement-1997 has been paid in
full by the Borrower, and, notwithstanding anything to the contrary set forth in
the Credit Agreement, the Borrower, the Agent and the Lenders agree that the
Borrower shall have no further obligation under the Credit Agreement to comply
with any terms or covenants incorporated by reference to the Note Purchase
Agreement-1997.  For the avoidance of doubt, the preceding sentence does not
amend, modify or terminate any obligation of the Borrower under the Credit
Agreement to comply with any terms or covenants incorporated by reference to the
Note Purchase Agreement-2003.

 
4.     Representations and Warranties of Borrower.  Borrower hereby represents
and warrants to the Agent and the Lenders that (i) the Borrower’s execution of
this Amendment has been duly authorized by all requisite action of the Borrower,
(ii) no consents are necessary from any third parties for the Borrower’s
execution, delivery or performance of this Amendment, (iii) each of this
Amendment, the Credit Agreement and any other Loan Documents to which a Loan
Party is a party constitute the legal, valid and binding obligations of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except to the extent that the enforceability thereof against such Loan Party may
be limited by bankruptcy, insolvency or other laws affecting the enforceability
of creditors rights generally or by equity principles of general application,
(iv) the representations and warranties of the Borrower contained in Article 5
of the Credit Agreement are true and correct in all material respects on and as
of the date hereof as if such representations and warranties had been made on
and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, and (v) after giving effect to
this Amendment, there is no Default or Event of Default under the Credit
Agreement.
 
5.     Expenses.  The Borrower agrees to pay all reasonable out of pocket
expenses incurred by the Agent (including the reasonable fees, charges and
disbursements of counsel for the Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and the
other Loan Documents in accordance with Section 10.04 of the Credit Agreement.
2

--------------------------------------------------------------------------------


6.     Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of Missouri applicable to agreements made
and to be performed entirely within such state; provided that Agent shall retain
all rights arising under Federal law.
 
7.     Section Titles.  The section titles in this Amendment are for convenience
of reference only and shall not be construed so as to modify any provisions of
this Amendment.
 
8.     Counterparts; Facsimile Transmissions.  This Amendment may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Signatures to this Amendment may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.
 
9.     Statutory Notice - Oral Commitments.  Nothing contained in the following
notice shall be deemed to limit or modify the terms of the Loan Documents:
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER) AND US
(CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.




[The remainder of this page is intentionally left blank.] 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
above written.


INSITUFORM TECHNOLOGIES, INC.


By:      /s/ David A.
Martin                                                                    
Name: David A. Martin
Title:   Vice President and Chief Financial Officer






BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer


By:       /s/ Stephen
Bode                                                                    
Name:  Stephen Bode
Title:    Senior Vice President - Credit






BANK OF AMERICA, N.A., as a Lender


By:        /s/ Stephen
Bode                                                                   
Name:   Stephen Bode
Title:     Senior Vice President - Credit